Casey, J.
Appeal from an amended order of the Supreme Court (Cardona, J.), entered August 25, 1992 in Albany County, which, upon reargument, adhered to its prior decision denying a motion by Solomon and Solomon P. C. to intervene in the action.
Plaintiff’s former attorney of record, Solomon and Solomon, P. C., sought to intervene in plaintiff’s negligence action against defendant. The motion to intervene was brought at the same time as defendant’s motion to dismiss the complaint and for summary judgment on the ground that plaintiff’s action was barred by the Statute of Limitations. Supreme Court granted defendant’s motion to dismiss the complaint and denied the motion to intervene as moot. Supreme Court granted a motion to reargue/renew its determination and adhered to its original decision. Only Solomon and Solomon has appealed. Therefore, the appeal is limited to the denial of the motion to intervene.
. Solomon and Solomon failed to make an adequate showing to permit intervention under CPLR 1012, 1013 or 1014. In plaintiff’s underlying action, Solomon and Solomon played no part except that of attorney. Because an attorney is not a party and Solomon and Solomon has demonstrated no possibility of becoming such, or of being bound by any resulting judgment, Supreme Court’s denial of the intervention motion was proper and the amended order should be affirmed.
Crew III, J. P., White and Mahoney, JJ., concur. Ordered that the amended order is affirmed, with costs.